Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 13, 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichler et al. (2013/0039376) found in IDS, hereinafter ‘376.
Annotated Fig 20 of ‘376 discloses a large optical cavity (LOC) laser diode [1] configured to lase in fundamental mode and suppress lasing of a first and higher order modes along a fast axis of an optical beam emitted by the laser diode [see paragraph 0010 “only the fundamental mode is guided in the waveguide”], the LOC laser diode comprising:
1. 	“an optical cavity [3] defined by a p-side [9,5p,6p] of the LOC laser diode, an n-side [5na, 5nb,6na,67,6nb] of the LOC laser diode, and an active region [4] located between the p- and n-sides, 
the n-side including an n-waveguide layer [5na,5nb] forming at least a portion of a LOC waveguide [45] having a quantum well [4], 
the quantum well [4] dividing the LOC waveguide [45] such that the n-waveguide layer [5na,5nb] is a thickest layer of the LOC waveguide; and 
adjacent cladding layers [6na, 67,6nb] on one or both of the p- and n-sides [n-side], the adjacent cladding layers including outer [67,6nb] and inner cladding layers [6na], 
the inner cladding layer [6na] situated between and adjacent to the LOC waveguide [45] and the outer cladding layer [67], 
the outer [67,6nb] and inner [6na] cladding layers having, respectively, first and second indices of refraction, the first index of refraction of the outer cladding layer being greater than the second index of refraction of the inner cladding layer [layer 67 has a greater index of refraction than layer 6na, as can be seen in Fig 20]

    PNG
    media_image1.png
    628
    768
    media_image1.png
    Greyscale

and greater than an effective index of refraction of the first order mode so as to out-couple it from the LOC waveguide.” Outcoupling (removing) the first order mode is not a tangible feature of the disclosed device, structure of the device implies its function, see MPEP 2114. The reference discloses that the laser 1 outputs (guides) fundamental mode only, therefore the first order mode is suppressed (removed) in the final product. The reference discloses all the claimed tangible features of the laser device, including the adjacent clad layers and their indices of refraction. Applicant’s specification in paragraph 0039 discloses that the claimed structure of the adjacent clad layers “ensures that the fundamental mode is a guided mode … while first order mode is outcoupled”.
2. 	“in which the n-side includes the adjacent cladding layers [6na, 67, 6nb].”  
13. 	“in which the n-waveguide layers includes a set of n-waveguide layers [5na,5nb] on the n-side that form at least a portion of a double waveguide [45], the set of n-waveguide layers including 
outer [5nb] and inner n-waveguide layers [5na] 
in which optical gain applied to the first and higher order modes is reduced relative to optical gain applied to a fundamental mode (structure of the device implies its function, see MPEP 2114, the optical gain is reduced due to the difference in refractive indices between the two layers); and 
in which the inner cladding layer [6na] is situated between and adjacent to the outer n-waveguide layer [5nb] and the outer cladding layer [67,6nb].”  
17. 	“further comprising a p-waveguide layer [5p], the p-waveguide forming at least a portion of the double waveguide [45].”  
18. 	“in which the inner n-waveguide layer [5na] is situated between and adjacent to the active region [4] and the outer n-waveguide layer [5nb].”  
19. 	“in which the outer [5nb] and inner [5na] n-waveguide layers have, respectively, third and fourth indices of refraction, the third index of refraction of the outer n-waveguide layer [5nb has a lower refractive index] being less than the fourth index of refraction of the inner n-waveguide layer [5na has a higher refractive index].”  
20. 	“in which the third index of refraction of the outer n-waveguide layer [5nb] is greater than the first index of refraction of the outer cladding layer [6nb].”  
21. 	“in which the outer n-waveguide layer [5nb] is thicker than the inner n-waveguide layer [5na].”  See Fig 20
22. 	“further comprising a p-cladding layer [9] on the p-side of the LOC laser diode, the p-cladding layer having a third index of refraction,
in which the second index of refraction of the inner cladding layer [6na] is greater than that of a p-cladding layer [9].”   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and all the elected claims that are dependent on it are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “adjacent cladding layers on one of the p- and n-sides, the adjacent cladding layers including outer and inner cladding layers”, does not reasonably provide enablement for “adjacent cladding layers on both of the p- and n-sides, the adjacent cladding layers including outer and inner cladding layers”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. All the disclosed embodiments illustrate positioning a double cladding layer (310, 610, 710) on either p-side or the n-side of the waveguide, no embodiment is disclosed that would have a double cladding layer on both sides of the waveguide.
In order to overcome this rejection, claim 1 should be amended to read: “adjacent cladding layers on one of the p- and n-sides, the adjacent cladding layers including outer and inner cladding layers”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the written description requirement; under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite; and also under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim discloses a limitation “further comprising a p-cladding layer”, however claim 1 on which it depends already discloses that the device includes “adjacent cladding layers on one or both of the p- and n-sides, the adjacent cladding layers including outer and inner cladding layers”. The claim fails to include the limitation “adjacent cladding layers on both of the p- and n-sides”
Addition of another p-cladding layer describes a structure with three p-cladding layers on one side and two n-cladding layers on the other side, which is not disclosed in the specification. Claim 2 narrows the claimed invention to the adjacent cladding layers on the n-side, however claim 22 is not dependent on this claim.
In order to overcome this rejection, claim 1 should be amended to read: “adjacent cladding layers on one of the p- and n-sides”, and claim 22 should be dependent on claim 2 instead of on claim 1.
Claim 22 discloses a limitation: “the p-cladding layer having a third index of refraction”. However, claim 19 already discloses that “the outer n-waveguide layer has a third index of refraction”. Therefore, it is confusing and not clear if the two layers have the same index of refraction, or if the third index of refraction is supposed to represent two different values in different claims. The elected Fig 23 clearly shows that the index of refraction of the p-clad layer is much smaller than the index of refraction of the outer n-waveguide layer, therefore there is no support in the specification for both of the layers to have the same index of refraction.
In order to overcome this rejection, claim 22 should be amended to read: “the p-cladding layer having a fifth index of refraction”.
The remainder of the claims are rejected for their dependence on the rejected claims. For the purpose of examination, the limitations as presented have been searched and considered.
Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the 112a rejection against claim 1 is improper because “a skilled person would appreciate that p-clad 338 could form part of p-clad 716 and the n-clad shown in Fig 7 could form part of n-clad 316”, in other words the applicant is implying that the various layers could be mixed and matched at will without any undue experimentation. This is not found persuasive, because the layers cannot be simply repositioned without regard for their indices of refraction and their thicknesses. This is clearly illustrated in Fig 23, which purports to be a simple combination of the design 1a of Fig 3 and design 3 of Fig 12. However, an analysis of the designs 3 and 12 described in Tables 1 and 3 reveals that if the two designs were to be simply meshed together by the addition of an outer n-waveguide layer from Fig 12 into the structure of Fig 3, then the index of refraction of the outer n-clad layer would have to be equal to that of the outer n-waveguide layer (n=3.38), and the index of refraction of the inner n-clad layer would have to be equal to that of the p-clad layer (n=3.2). This is clearly not the case, as can be seen in Fig 23 the index of refraction of the outer n-clad layer is less than that of the outer n-waveguide layer, and the index of refraction of the inner n-clad layer is greater than that of the p-clad layer. Therefore, the combined design of Fig 23 required additional experimentation in order to arrive at the disclosed structure and not a simple addition of an outer n-waveguide layer from Fig 12 into the structure of Fig 3.
For this reason, the claimed limitation of “adjacent clad layers on both p- and n-sides” is not enabled by the applicant’s specification.
Applicant’s argument against 112b rejection of claim 13 are moot in view of the amendment to the claim which resolved the issue.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific choice in the difference of index of refraction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the point of Eichler is to suppress the parasitic mode by alternation of sublayers in the n-cladding and not necessarily suppression of higher order modes, leaving only the fundamental mode to propagate. The examiner disagrees and points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The reference discloses all the claimed features of the laser device in addition to the desired outcome of guiding only the fundamental mode as can be seen in paragraph 0010 and Fig 20.
Also, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571) 272-8602.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828